Name: 81/600/EEC: Council Decision of 27 July 1981 on the conclusion of the Agreement in the form of an exchange of letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal
 Type: Decision
 Subject Matter: nan
 Date Published: 1981-08-06

 Avis juridique important|31981D060081/600/EEC: Council Decision of 27 July 1981 on the conclusion of the Agreement in the form of an exchange of letters concerning an interim extension of the Protocol annexed to the Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal Official Journal L 220 , 06/08/1981 P. 0034****( 1 ) OJ NO L 226 , 29 . 8 . 1980 , P . 17 . COUNCIL DECISION OF 27 JULY 1981 ON THE CONCLUSION OF THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING AN INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL ( 81/600/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL ( 1 ), AND IN PARTICULAR ARTICLE 17 ( 2 ) THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE EUROPEAN ECONOMIC COMMUNITY AND SENEGAL HAVE BEGUN THE NEGOTIATIONS PROVIDED FOR IN ARTICLE 17 ( 2 ) OF THE SAID AGREEMENT IN ORDER TO DETERMINE THE AMENDMENTS OR ADDITIONS TO BE MADE TO THE ANNEXES OR THE PROTOCOL REFERRED TO IN ARTICLE 9 OF THAT AGREEMENT ; WHEREAS THE TWO PARTIES HAVE AGREED TO EXTEND THE SAID PROTOCOL FOR AN INTERIM PERIOD OF THREE MONTHS PENDING THE FINAL OUTCOME OF THE NEGOTIATIONS , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE AGREEMENT IN THE FORM OF AN EXCHANGE OF LETTERS CONCERNING AN INTERIM EXTENSION OF THE PROTOCOL ANNEXED TO THE AGREEMENT BETWEEN THE GOVERNMENT OF THE REPUBLIC OF SENEGAL AND THE EUROPEAN ECONOMIC COMMUNITY ON FISHING OFF THE COAST OF SENEGAL IS HEREBY APPROVED ON BEHALF OF THE COMMUNITY . THE TEXT OF THE AGREEMENT IS ATTACHED TO THIS DECISION . ARTICLE 2 THE PRESIDENT OF THE COUNCIL IS HEREBY AUTHORIZED TO DESIGNATE THE PERSONS EMPOWERED TO SIGN THE AGREEMENT BINDING THE COMMUNITY . DONE AT BRUSSELS , 27 JULY 1981 . FOR THE COUNCIL THE PRESIDENT P . WALKER